                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DARYL COOK,                       : CIVIL ACTION
                                  : NO. 17-00331
     Plaintiff,                   :
                                  :
v.                                :
                                  :
CITY OF PHILADELPHIA, et al.,     :
                                  :
     Defendants.                  :



                              O R D E R



          AND NOW, this 18th day of July, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

as follows:

          1.     As to the § 1985, § 1983, and misrepresentation

claims, they are DISMISSED with prejudice;1

          2.     As to the fraud claim, Defendants’ Motion for

Summary Judgment (ECF No. 50) is GRANTED, and the Motion is

otherwise DENIED as moot;2

          3.     Plaintiff’s Motion for Default Judgment or Extra-

Ordinary Relief (ECF No. 72) is DENIED;


1         The § 1985 claim is not legally cognizable. The Court
lacks jurisdiction over the § 1983 and misrepresentation claims
under Rooker-Feldman.
2         The Settlement Agreement bars this suit, and res
judicata precludes this claim.
4.   The Clerk of Court shall mark this case CLOSED.



AND IT IS SO ORDERED.



               /s/ Eduardo C. Robreno
               EDUARDO C. ROBRENO,    J.




                        2
